FARRELL, Associate Judge,
concurring:
I join Judge Steadman’s opinion for the court, which properly analyzes and applies a statute designed to prevent just the sort of jurisdictional stalemate that has marked this case until now. The issue of permanent custody must be decided by the California courts. Like Judge Schwelb, I do not envy them that task; the wisdom of ten Solomons will not yield the “right” decision as to who shall parent this 4 ¥2 year old child into adulthood. I write separately only to express my hope that the further proceedings will not be influenced by the fact that “the best interests of this child may not coincide with the best interests of children generally.” Supra at 1044 (Schwelb, J., concurring). That is, whatever wrongdoing the Platts have engaged in by holding fast to a child originally entrusted to them lawfully has been accounted for by our jurisdictional decision interpreting the statute consistently with its terms and its deterrent purpose.* I believe that on the issue of permanent custody, the best interests of this child should be the exclusive focus; it is unnecessary to jeopardize the child’s future in order to teach the Platts (and others similarly tempted) a further lesson. For me, the dominant fact is no longer the behavior of the Platts, inexcusable as that may have been, but the evidence credited by Judge Hess that removing this child from the only parents it has known may have a devastating effect on its emotional development. Indeed, the one heroic moment in this litigation has been the recognition of this possibility by the natural mother and her consequent admission in the hearing below that if it were truly in the child’s best interests to remain where he is, she would not oppose adoption. The character revealed by that admission only confirms the insolubility of the custody decision.

 In particular, we have rejected a “floating” point in time at which the determination of significant connections with a state is made in favor of making the commencement of the proceeding decisive. We have done so in part because any other interpretation would reward a wrongdoer by permitting him or her to "build up connection time” in another state before the jurisdictional issue is decided. Supra at 1039.